UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland 38-3041398 (State of incorporation) (IRS Employer Identification No.) 200 International Circle, Suite 3500, Hunt Valley, MD 21030 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one:) Large accelerated filerx Accelerated filer o Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of April 30, 2012. Common Stock, $.10 par value (Class) (Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q March 31, 2012 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets March 31, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations (unaudited) Three months ended March 31, 2012 and 2011 3 Consolidated Statement of Stockholders’ Equity Three months ended March 31, 2012 (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) Three months ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements March 31, 2012 (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 40 PART I – FINANCIAL INFORMATION Item 1– Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) March 31, December 31, (Unaudited) ASSETS Real estate properties Land and buildings $ $ Less accumulated depreciation ) ) Real estate properties – net Mortgage notes receivable – net Other investments – net Assets held for sale – net Total investments Cash and cash equivalents Restricted cash Accounts receivable – net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ $ Secured borrowings Unsecured borrowings – net Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Common stock $.10 par value 200,000 shares authorized –– 104,766 shares as of March 31, 2012 and103,410 as of December 31, 2011 issued and outstanding Common stock – additional paid-in-capital Cumulative net earnings Cumulative dividends paid ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 2 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended March 31, Revenue Rental income $ $ Mortgage interest income Other investment income – net Miscellaneous 74 - Total operating revenues Expenses Depreciation and amortization General and administrative Acquisition costs 45 Impairment loss on real estate properties Nursing home expenses of owned and operated assets - Total operating expenses Income before other income and expense Other income (expense) Interest income 7 11 Interest expense ) ) Interest – amortization of deferred financing costs ) ) Interest – refinancing costs ) ) Total other expense ) ) Income (loss) before gain on assets sold ) Gain on assets sold – net - Net income (loss) ) Preferred stock dividends - ) Preferred stock redemption - ) Net income (loss) available to common stockholders $ $ ) Income (loss) per common share available to common shareholders: Basic: Net income (loss) $ $ ) Diluted: Net income (loss) $ $ ) Dividends declared and paid per common share $ $ Weighted-average shares outstanding, basic Weighted-average shares outstanding, diluted See notes to consolidated financial statements. 3 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited (in thousands, except per share amounts) Common Stock Par Value Additional Paid-in Capital Cumulative Net Earnings Cumulative Dividends Total Balance at December 31, 2011 (103,410 common shares) $ ) $ Issuance of common stock: Grant of restricted stock to company executives (428 shares) 43 ) — — — Grant of restricted stock (13 shares at $20.29 per share) 1 (1 ) — — — Amortization of restricted stock — — — Dividend reinvestment plan (665 shares at $21.42 per share) 66 — — Grant of stock as payment of directors fees (2 shares at an average of $21.49 per share) 1 37 — — 38 Equity Shelf Program (249 shares at $21.38 per share, net of issuance costs) 25 — — Net income — — — Common dividends ($0.41 per share). — — — ) ) Balance at March 31, 2012 (104,766 common shares) $ ) $ See notes to consolidated financial statements. 4 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (in thousands) Three Months Ended March 31, Cash flows from operating activities Net income (loss) $ $ ) Adjustment to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Impairment on real estate properties Amortization of deferred financing and refinancing costs Restricted stock amortization expense (Gain) loss on assets sold – net ) — Amortization of acquired in-place leases - net ) ) Other ) ) Change in operating assets and liabilities – net of amounts assumed/acquired: Accounts receivable, net ) Straight-line rent ) ) Lease inducement Effective yield receivable on mortgage notes ) ) Other operating assets and liabilities ) ) Operating assets and liabilities for owned and operated properties — ) Net cash provided by operating activities Cash flows from investing activities Acquisition of real estate – net of liabilities assumed and escrows acquired ) — Placement of mortgage loans ) ) Proceeds from sale of real estate investments — Capital improvements and funding of other investments ) ) Proceeds from other investments Investments in other investments ) ) Collection of mortgage principal – net 20 Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from credit facility borrowings Payments on credit facility borrowings ) ) Receipts of other long-term borrowings — Payments of other long-term borrowings ) ) Payments of financing related costs ) ) Receipts from dividend reinvestment plan Net proceeds from issuance of common stock Payments from exercised options and restricted stock – net — ) Dividends paid ) ) Redemption of preferred stock — ) Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Interest paid during the period, net of amounts capitalized $ $ See notes to consolidated financial statements. 5 OMEGA HEALTHCARE INVESTORS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Unaudited March 31, 2012 NOTE 1 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Business Overview Omega Healthcare Investors, Inc. (“Omega” or the “Company”) has one reportable segment consisting of investments in healthcare-related real estate properties.Our core business is to provide financing and capital to the long-term healthcare industry with a particular focus on skilled nursing facilities (“SNFs”) located in the United States.Our core portfolio consists of long-term leases and mortgage agreements.All of our leases are “triple-net” leases, which require the tenants to pay all property-related expenses.Our mortgage revenue derives from fixed-rate mortgage loans, which are secured by first mortgage liens on the underlying real estate and personal property of the mortgagor. Basis of Presentation The accompanying unaudited consolidated financial statements for Omega have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) regarding interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements.In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.We have evaluated all subsequent events through the date of the filing of this Form 10-Q.These unaudited consolidated financial statements should be read in conjunction with the financial statements and the footnotes thereto included in our latest Annual Report on Form 10-K. Our consolidated financial statements include the accounts of (i) Omega, (ii) all direct and indirect wholly owned subsidiaries of Omega, and (iii) TC Healthcare (“TC Healthcare”), an entity and interim operator created to operate the 15 facilities we assumed as a result of the bankruptcy of one of our former tenants/operators.Thirteen of these facilities were transitioned from TC Healthcare to a new tenant/operator on September 1, 2008.The two remaining facilities were transitioned to the new tenant/operator on June 1, 2010 upon approval by state regulators of the operating license transfer, and as of such date, TC Healthcare no longer operates these facilities.All inter-company accounts and transactions have been eliminated in consolidation of the financial statements. Accounts Receivable Accounts receivable includes: contractual receivables, effective yield interest receivables, straight-line rent receivables and lease inducements, net of an estimated provision for losses related to uncollectible and disputed accounts.Contractual receivables relate to the amounts currently owed to us under the terms of our lease and loan agreements.Effective yield interest receivables relate to the difference between the interest income recognized on an effective yield basis over the term of the loan agreement and the interest currently due to us according to the contractual agreement. Straight-line receivables relate to the difference between the rental revenue recognized on a straight-line basis and the amounts currently due to us according to the contractual agreement.Lease inducements result from value provided by us to the lessee at the inception or renewal of the lease and will be amortized as a reduction of rental revenue over the non cancellable lease term.On a quarterly basis, we review the collection of our contractual payments and determine the appropriateness of our allowance for uncollectible contractual rents.In the case of a lease recognized on a straight-line basis or existence of lease inducements, we generally provide an allowance for straight-line accounts receivable or the lease inducements when certain conditions or indicators of adverse collectability are present. 6 A summary of our net receivables by type is as follows: March 31, December 31, (in thousands) Contractual receivables $ $ Effective yield interest receivables Straight-line receivables Lease inducements Allowance ) ) Accounts receivable – net $ $ We continuously evaluate the payment history and financial strength of our operators and have historically established allowance reserves for straight-line rent adjustments for operators that do not meet our requirements.We consider factors such as payment history and the operator’s financial condition as well as current and future anticipated operating trends when evaluating whether to establish allowance reserves. NOTE 2 – PROPERTIES AND INVESTMENTS In the ordinary course of our business activities, we periodically evaluate investment opportunities and extend credit to customers.We also regularly engage in lease and/or loan extensions and modifications. Additionally, we actively monitor and manage our investment portfolio with the objectives of improving credit quality and increasing investment returns.In connection with our portfolio management, we may engage in various collection and foreclosure activities. If we acquire real estate pursuant to a foreclosure or bankruptcy proceeding, the assets will initially be included on the consolidated balance sheet at the lower of cost or estimated fair value (see Note 3 – Owned and Operated Assets). Leased Property Our leased real estate properties, represented by 381 SNFs, 10 assisted living facilities (“ALFs”) and five specialty facilities at March 31, 2012, are leased under provisions of single or master leases with initial terms typically ranging from 5 to 15 years, plus renewal options.Substantially all of our leases contain provisions for specified annual increases over the rents of the prior year and are generally computed in one of three methods depending on specific provisions of each lease as follows: (i) a specific annual percentage increase over the prior year’s rent, generally 2.5%; (ii) an increase based on the change in pre-determined formulas from year to year (i.e., such as increases in the Consumer Price Index (“CPI”)); or (iii) specific dollar increases over prior years.Under the terms of the leases, the lessee is responsible for all maintenance, repairs, taxes and insurance on the leased properties. 2011 Acquisitions Capital Funding Group, Inc. On December 23, 2011, we purchased 17 SNFs from affiliates of Capital Funding Group, Inc. (“CFG”), a new operator to Omega, for an aggregate purchase price of $128 million.The acquisition consisted of the assumption of $71 million of indebtedness guaranteed by the Department of Housing and Urban Development (“HUD”) and $57 million in cash. The $71 million of assumed HUD debt is comprised of 15 HUD mortgage loans with a blended interest rate of 5.70% and maturities between October 2029 and July 2044. 7 The 17 SNFs, representing 1,820 available beds, are located in Arkansas (12), Colorado (1), Florida (1), Michigan (2) and Wisconsin (1). The transaction involved two separate master lease agreements covering all 17 SNFs. We allocated approximately $129.9 million consisting of land ($9.0 million), buildings and site improvements ($111.5 million) and furniture and fixtures ($9.4 million).We recorded approximately $1.9 million of fair value adjustment related to the above market debt assumed based on the terms of comparable debt.We estimate amortization will be approximately $0.1 million per year over the next five years. We have not recorded goodwill in connection with this transaction. Persimmon Ventures, LLC and White Pine Holdings, LLC During the fourth quarter of 2011, we completed $86 million of combined new investments with affiliates of Persimmon Ventures, LLC and White Pine Holding, LLC (“White Pine”), both new operators to Omega.The investments involved a purchase / lease back transaction and a mortgage transaction.The combined transaction consists of 7 facilities and 938 beds. Purchase / Lease Back Transaction We purchased four SNFs located in Maryland (3) and West Virginia (1), totaling 586 beds for a total investment of $61 million, including approximately $1 million to complete renovations at one facility.The consideration consisted of $31 million in cash and the assumption of $30 million in HUD – guaranteed indebtedness, which bears an interest rate of 4.87% (weighted-average) and matures between March 2036 and September 2040. Acquisition costs related to the CFG and White Pine acquisitions were approximately $1.2 million in 2011. Mortgage Transaction We entered into a first mortgage loan with White Pine in the amount of $25 million secured by a lien on three SNFs, totaling 352 beds, all located in Maryland. The overall combined transaction totaled $86 million, consisting of $56 million in cash and $30 million in assumed HUD indebtedness, with a combined initial annual yield of approximately 10%. We allocated approximately $62.7 million consisting of land ($4.4 million), buildings and site improvements ($55.0 million) and furniture and fixtures ($3.3 million).One of the facilities acquired in connection with this transaction on December 30, 2011 is in the process of being renovated.We recorded approximately $3.0 million of fair value adjustment related to the above market debt assumed based on the terms of comparable debt.We estimate amortization will be approximately $0.2 million per year over the next five years. We have not recorded goodwill in connection with this transaction. 8 The facilities acquired from White Pine and affiliates of CFG in the fourth quarter of 2011 are included in our results of operations from the date of acquisition.The following unaudited pro forma results of operations reflect each of the White Pine and affiliates of CFG transactions as if they occurred on January 1, 2011.In the opinion of management, all significant necessary adjustments to reflect the effect of the acquisitions have been made.The following pro forma information is not indicative of future operations. Pro Forma Three Months Ended March 31, (in thousands, except per share amount, unaudited) Revenues $ $ Net income (loss) available to common stockholders ) Earnings per share – diluted: Net income (loss) available to common stockholders – as reported $ $ ) Net income (loss) available to common stockholders – pro forma ) Connecticut Properties In January 2011, at our request, a complaint was filed by the State of Connecticut, Commissioner of Social Services (the “State”) against the licensees/operators of four Connecticut SNFs, seeking the appointment of a receiver.The facilities were leased and operated by affiliates of FC/SCH Capital, LLC (“FC/SCH”) and were managed by Genesis Healthcare (“Genesis”), and had approximately 472 licensed beds as of March 31, 2011.The Superior Court, Judicial District of Hartford, Connecticut (the “Court”) appointed a receiver. The receiver was responsible for (i) operating the facilities and funding all operational expenses incurred after the appointment of the receiver and (ii) for providing the Court with recommendations regarding the facilities.In March 2011, the receiver moved to close all four SNFs and we objected.At the hearing held on April 21, 2011, we stated our position that the receiver failed to comply with the statutory requirements prior to recommending the facilities’ closure.In addition, alternative operators expressed interest in operating several of the facilities.On April 27, 2011, the Court granted the receiver’s motion and ordered the facilities closed. We timely filed our notice of appeal, taking the position that the Court's Order was final and appealable, and erroneous.Following our notice of appeal, we negotiated a stipulation with the State and the receiver which afforded it significant concessions.Those concessions included: (a) an agreed recognition of us as a secured lienholder with a priority claim, (b) an accelerated timeframe for the (i) allocation by the receiver of collected funds between pre- and post- receivership periods, and (ii) disbursement to us of pre-receivership funds collected, and (c) an agreement by the State that it would forego its right to seek recoupment of pre-receivership funds as reimbursement for post-receivership advances.In exchange for these concessions (among others), we withdrew our appeal. As a result of these developments, during the three months ended March 31, 2011, we recorded an impairment charge of $24.4 million to reduce the carrying values of the Connecticut SNFs to their estimated fair values.We estimated the fair value of these facilities based on the facilities’ potential sales value assuming that the facilities would not be used as skilled nursing facilities.As of November 1, 2011, all of the residents of the four facilities have been relocated and the receiver has surrendered possession of all of the facilities to us.We are actively marketing the facilities for sale (for purposes other than the provision of skilled nursing care). 9 FC/SCH Facilities During the second quarter of 2011, we entered into a master transition agreement (“2011 MTA”) with one of our current lessee/operators and a third party lessee/operator to transition the facilities from the current operator to the new operator.The 2011 MTA closing is subject to receipt of healthcare regulatory approvals from several states for the operating license transfer from the current operator to the new operator.On January 1, 2012, regulatory approval was provided and the former lease was terminated and a new operator entered into a new twelve-year master lease for the facilities.As a result of the 2011 MTA, during the second quarter of 2011, we evaluated the recoverability of the straight-line rent and lease inducements associated with the current lease and recorded a $4.1 million provision for uncollectible accounts associated with straight-line receivables and lease inducements. Assets Sold or Held for Sale Assets Sold On January 13, 2012, we sold a SNF in Indiana for approximately $3.1 million resulting in a gain of approximately $0.3 million. On March 23, 2012, an operator in Alaska exercised its purchase option and purchased a SNF for approximately $11.0 million.We recognized a gain of approximately $5.1 million in this transaction. Held for Sale During the first quarter of 2012, we recorded a $0.1 million impairment charge to reduce the carrying value of a SNF in Arkansas to its estimated fair value less cost to sell and simultaneously classified the facility as held-for-sale.Also during the first quarter of2012, we recorded a $0.1 million impairment charge to reduce the carrying value of a held-for-sale facility that was sold during the quarter. At March 31, 2012, we had seven SNFs and one parcel of land classified as held-for-sale with an aggregate net book value of approximately $8.1 million. Mortgage Notes Receivable Our mortgage notes receivable relate to 12 fixed-rate mortgages on 32 long-term care facilities and one construction mortgage on a facility currently under construction.The mortgage notes are secured by first mortgage liens on the borrowers’ underlying real estate and personal property.The mortgage notes receivable relate to facilities located in five (5) states, which are operated by six (6) independent healthcare operating companies.We monitor compliance with mortgages and when necessary have initiated collection, foreclosure and other proceedings with respect to certain outstanding loans.As of March 31, 2012, none of our mortgages were in default or in foreclosure proceedings.Where appropriate, the mortgage properties are generally cross-collateralized with the master lease agreement. Mortgage interest income is recognized as earned over the terms of the related mortgage notes, using the effective yield method.Allowances are provided against earned revenues from mortgage interest when collection of amounts due becomes questionable or when negotiations for restructurings of troubled operators lead to lower expectations regarding ultimate collection.When collection is uncertain, mortgage interest income on impaired mortgage loans is recognized as received after taking into account application of security deposits. 10 NOTE 3 – OWNED AND OPERATED ASSETS In November 2007, affiliates of Haven Healthcare (“Haven”), one of our former operators/lessees/mortgagors, operated under Chapter 11 bankruptcy protection.Commencing in February 2008, the assets of the Haven facilities were marketed for sale via an auction process to be conducted through proceedings established by the bankruptcy court.The auction process failed to produce a qualified buyer.As a result, and pursuant to our rights as ordered by the bankruptcy court, Haven moved the bankruptcy court to authorize us to credit bid certain of the indebtedness that it owed to us in exchange for taking ownership of and transitioning certain of its assets to a new entity in which we have a substantial ownership interest, all of which was approved by the bankruptcy court on July 4, 2008.Effective July 7, 2008, we took ownership and/or possession of 15 facilities previously operated by Haven.TC Healthcare, a new entity and an interim operator, in which we have a substantial economic interest, began operating these facilities on our behalf through an independent contractor. On August 6, 2008, we entered into a Master Transaction Agreement (“2008 MTA”) with affiliates of FC/SCH whereby FC/SCH agreed (subject to certain closing conditions, including the receipt of licensure) to lease 14 SNFs and one ALF facility under a master lease.These facilities were formerly leased to Haven. Effective September 1, 2008, we completed the operational transfer of 12 SNFs and one ALF to affiliates of FC/SCH, in accordance with the terms of the 2008 MTA.These 13 facilities are located in Connecticut (5), Rhode Island (4), New Hampshire (3) and Massachusetts (1).As part of the transaction, Genesis has entered into a long-term management agreement with FC/SCH to oversee the day-to-day operations of each of these facilities. The two remaining facilities in Vermont, which were operated by TC Healthcare until May 31, 2010, were transferred to FC/SCH upon licensure from the state of Vermont.As a result of the transition of the operations to FC/SCH, we no longer operate any owned and operated facilities, effective June 1, 2010.Our consolidated financial statements include the results of operations of Vermont facilities from July 7, 2008 to May 31, 2010. Nursing home revenues and expenses, included in our consolidated financial statements that relate to such owned and operated assets are set forth in the tables below. Three Months Ended March 31, (in thousands) Nursing home revenues $
